60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John A. LANGWORTHY, Plaintiff--Appellant,v.Juvenal R. GOICOCHEA, Defendant--Appellee.
No. 95-1111
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 7, 1995.

John A. Langworthy, appellant Pro Se.  Amy Therese Roberts, Walter Scott Sonntag, Decaro, Doran, Siciliano, Gallgher, Sonntag & Deblasis, Lanham, MD, for appellee.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to take judicial action on a pending Fed.R.Civ.P. 60(b) motion.1  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.2  Langworthy v. Goicochea, No. CA94-2268-DKC (D.Md. Jan. 9, 1995).  We deny Appellant's motion for appointment of counsel because the case presents no substantial issues.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


1
 Appellant's Notice of Appeal did not specify an order appealed from, but it was only timely from the district court's denial of Appellant's motion to take judicial action on a Fed.R.Civ.P. 60(b) motion to reconsider the denial of a Fed.R.Civ.P. 59 motion, which in turn sought reconsideration of the district court's order dismissing his complaint for lack of jurisdiction.  See Fed.  R.App. P. 4(a)(1).  We note that Appellant's Fed.  R. Civ.P. 60(b) motion is pending before the district court


2
 We also deny as moot Appellee's motion to strike Appellant's third informal brief